

116 S3979 IS: TRICARE Prescription Relief Act
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3979IN THE SENATE OF THE UNITED STATESJune 17, 2020Mr. Wicker (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense to temporarily waive cost-sharing amounts under the TRICARE pharmacy benefits program during certain declared emergencies.1.Short titleThis Act may be cited as the TRICARE Prescription Relief Act. 2.Temporary waiver of cost-sharing amounts under TRICARE pharmacy benefits program during declared emergency(a)Temporary waiverSection 1074g of title 10, United States Code, is amended—(1)in subsection (a)(6)—(A)in subparagraph (A), by striking In the case and inserting Except as provided in subparagraph (D), in the case; (B)in subparagraph (B), by striking For any year and inserting Except as provided in subparagraph (D), for any year; and (C)by adding at the end the following new subparagraph:(D)(i)During a covered emergency, the Secretary may waive a requirement for eligible covered beneficiaries to pay cost-sharing amounts under this subsection.(ii)In determining whether to waive a requirement under clause (i), the Secretary may consider whether the waiver would—(I)increase affordability of all pharmacy alternatives to military medical treatment facilities for eligible covered beneficiaries;(II)promote prescription adherence by eligible covered beneficiaries; or(III)facilitate any policy of the Federal, State, or local government relating to emergency response during a covered emergency.; and(2)in subsection (i), by adding at the end the following new paragraph:(5)The term covered emergency means—(A)a period beginning on the date on which the President declares a national emergency pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.) and ending on the date of the termination of such emergency;(B)a period beginning on the date on which the Secretary of Health and Human Services declares a public health emergency pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) and ending on the date of the termination of such emergency;(C)with respect to geographic areas covered by the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), a period beginning on the date on which the President designates a major disaster or emergency under such Act and ending on the termination of such major disaster or emergency; or(D)such other emergency period as determined by the Secretary of Defense..(b)ApplicationThe amendments made by subsection (a) shall apply—(1)with respect to purchases under the pharmacy benefits program established under section 1074g of title 10, United States Code, occurring on or after the date of the enactment of this Act; and(2)with respect to covered emergencies (as defined in subsection (i) of such section 1074g, as amended by subsection (a) of this section) in effect on or after the date of the enactment of this Act.